DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species I in the reply filed on 5 January 2021 is acknowledged. 
Information Disclosure Statement
	The information disclosure statements, filed 20 June 2019, 27 March 2020, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20190620 and 20200327, are attached to the instant Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means… for” or “means for…” in claims 19-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-3, 8 and 11-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 8 and 11-15 of copending Application No. 16/718,148. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/718,148. Although the claims at issue are not identical, they are not patentably distinct from each other because as following reason(s):
a.	Regarding claim 19, claim 20 of the copending application discloses an apparatus for use with a die having a non-volatile memory (NVM) array, the apparatus comprising: 
means formed in the die for storing machine learning data within the NVM array of the die (claim 20, limitation 1); and 
means formed in the die for generating at least one augmented version of the machine learning data (claim 20, limitation 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2019/0129834 A1; hereinafter, “Purk”) in view of Hu et al. (US 2018/0157934 A1).
a.	Regarding claim 1, Purk dislcoses apparatus comprising:
a die (Fig. 2-108 and ¶0032) with non-volatile memory (NVM) elements (Purk discloses “the flash memory structure 126 of memory die 108,” which can be a non-volatile one at Fig. 2-126 and ¶0054); and
a data controller (Purk discloses a controller at Fig. 2-122 and ¶0032) formed in the die and configured to machine learning data stored within the NVM elements with machine learning data (Purk discloses that “machine learning techniques may be used to predict memory access commands based on a set of memory access commands used as a training set (teaching set) and a non-volatile storage system may manage memory access operations according to the predicted memory access commands” at Figs. 5A, 5B, 5C, 6, 7A and 7B and ¶¶0082-0086).
However, Purk does not disclose a data augmentation to augment machine learning data.
Hu discloses a data augmentation to augment machine learning data stored (Hu discloses the augmentation machine learning process with machine learning data at Fig. 6 and ¶¶0063-0067).

The suggestion/motivation would have been to “to determine the reliability of neural networks” (Hu; ¶0002) in order to “[generate] more reliable data” (Hu; ¶0005).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the machine learning data comprise images and the data augmentation controller is further configured to generate augmented images from one or more initial images obtained from the NVM elements (Hu discloses that “a scaled image of a car would still be a coherent image of a car. Thus, for the training of neural networks analyzing images, augmented training data sets may be generated by randomly translations, flipping, or scaling the images in the initial training data set” at ¶0061 and Fig. 6).
c.	Regarding claim 3, the combination applied in claim 31 discloses wherein the data augmentation controller is further configured to generate the augmented images by applying one or more of rotation, translation, skew, cropping, flipping, and noise addition to the one or more initial images obtained from the NVM elements to generate one or more altered images (Hu discloses that “a scaled image of a car would still be a coherent image of a car. Thus, for the training of neural networks analyzing images, augmented training data sets may be generated by randomly translations, flipping, or scaling the images in the initial training data set” at ¶0061 and Fig. 6).
d.	Regarding claim 8, the combination applied in clain1 discloses wherein    the NVM elements comprise NAND flash storage elements (Purk discloses that “flash memory devices in a NAND configuration (NAND flash memory)” at ¶0038).
e.	Regarding claim 9, the combination applied in claim 1 discloses wherein the data augmentation controller formed in the die is further configured as one or more of an under-the-array component and a next-to-the-array component (Purk discloses that “[a] NAND flash 
f.	Regarding claim 10, the combination applied in claim 1 discloses further comprising machine learning components formed in the die and configured to perform machine learning using the augmented machine learning data (Hu discloses the augmentation machine learning process with machine learning data at Fig. 6 and ¶¶0063-0067).
g.	Regarding claim 11, claim 11 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
h.	Regarding claim 12, the combination applied in claim 11 discloses further comprising performing at least one machine learning operation using the augmented machine learning data using a machine learning controller formed in the die (Hu discloses the augmentation machine learning process with machine learning data at Fig. 6 and ¶¶0063-0067).
i.	Regarding claim 13, the combination applied in claim 11 discloses wherein performing the at least one machine learning operation further comprises training a deep learning accelerator (DLA) using the augmented machine learning data (Hu discloses that “a scaled image of a car would still be a coherent image of a car. Thus, for the training of neural networks analyzing images, augmented training data sets may be generated by randomly translations, flipping, or scaling the images in the initial training data set” at ¶0061 and Fig. 6).
j.	Regarding claim 14, the combination applied in claim 11 discloses wherein the machine learning data comprise labeled images and the augmented machine learning data comprise augmented labeled images (Hu discloses that “a scaled image of a car would still be a coherent image of a car. Thus, for the training of neural networks analyzing images, augmented training data sets may be generated by randomly translations, flipping, or scaling the images in the initial training data set” at ¶0061 and Fig. 6).

reading one or more of the labeled images from the NVM array; and performing one or more of rotating, translating, skewing, cropping, flipping, and adding noise to the one or more labeled images to generate one or more altered images (Hu discloses that “a scaled image of a car would still be a coherent image of a car. Thus, for the training of neural networks analyzing images, augmented training data sets may be generated by randomly translations, flipping, or scaling the images in the initial training data set” at ¶0061 and Fig. 6).
l.	Regarding claim 19, claim 19 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
m.	Regarding claim 20, the combination applied in claim 19 discloses wherein the means for generating at least one augmented version of the machine learning data comprises means for generating augmented images by applying one or more of rotation, translation, skew, cropping, flipping, and noise addition to one or more initial images to generate one or more altered images (Hu discloses that “a scaled image of a car would still be a coherent image of a car. Thus, for the training of neural networks analyzing images, augmented training data sets may be generated by randomly translations, flipping, or scaling the images in the initial training data set” at ¶0061 and Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609